Case: 3:21-mj-00046-EPD Doc #: 1 Filed: 02/05/21 Page: 1 of 6 PAGEID #: 1

AO 91 (Rev, 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

United States of America
Vv.

DEVON RICE

Case No, 3S nalts wao-4 Ly

 

Defendant(s)

CRIMINAL COMPLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of 2/3/2021 ____ inthecounty of —__— Montgomery in the
__ Southern _ District of Ohio ___, the defendant(s) violated:
Code Section Offense Description
21 USC s. 841(a)(1)&(b)(1)(C) knowing and intentional possession with intent to distribute a mixture or

substance containing a detectable amount of fentanyl, a Schedule II
controlled substance

18 U.S.C. s. 922(g)(1)&924(a)(2) felon in possession of a firearm

This criminal complaint is based on these facts:

See Attached Affidavit of Robert Buzzard

& Continued on the attached sheet.

 Rebut Bugqd

Complainakignature

 

Robert Buzzard, SA of the FBI

Printed name and title

Sworn to before me and signed in my presence. Via FaceTime
Date: February 5, 2021

City and state: Newark Ohio

 

 
Case: 3:21-mj-00046-EPD Doc #: 1 Filed: 02/05/21 Page: 2 of 6 PAGEID #: 2

SUPPORTING AFFIDAVIT
Your Affiant, Robert M. Buzzard, being duly sworn, does hereby depose and state as follows:
INTRODUCTION

1. Tam a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and have
been so employed since January of 2002. I am currently assigned to the Cincinnati Division,
Dayton Resident Agency. As such, I am charged with investigating crimes against the United
States of America, including but not limited to violations of Title 18 and Title 21 of the United
States Code (U.S.C.). I have received training in drug trafficking investigations and participated
in numerous narcotics-related investigations (ultimately leading to successful prosecution) that
involved surveillance, the execution of search warrants, gathering evidence of money laundering,
interviewing suspected drug traffickers, and supervising the activities of informants who provided
information and assistance which resulted in the seizure of narcotics. I am familiar with federal
drug laws, and aware that it is a violation of Title 21, U.S.C., Sections 841(a)(1) and 846 to
distribute and possess with intent to distribute controlled substances, as well as to conspire to do
the same. Further, I am aware of federal firearm laws and know that possessing firearms in
furtherance of a drug trafficking crime is a violation of Title 18, U.S.C., Sections 924(c)(1)(A) and
2 and possessing a firearm by a convicted felon is a violation of Title 18 U.S.C. Sections 922(g)(1).

PURPOSE OF AFFIDAVIT

2. This Affidavit is submitted in support of a criminal complaint, and seeks the
issuance of an arrest warrant against DEVON T. RICE (hereinafter RICE) for: (1) possession with
intent to distribute a mixture or substance containing a detectable amount of fentanyl, a Schedule
II controlled substance in violation of Title 21, U.S.C., Sections 841(a)(1) and (b)(1)(C); and (2)

possession of a firearm by a convicted felon in violation of Title 18, U.S.C., Sections 922(g)(1).
Case: 3:21-mj-00046-EPD Doc #: 1 Filed: 02/05/21 Page: 3 of 6 PAGEID #: 3

The information contained in this Affidavit is largely based upon an investigation conducted by
me and other law enforcement officers. I have not included in this Affidavit all the facts known
to me, but only that information sufficient to establish probable cause to believe the following: 1)
that on February 3, 2021, in the Southern District of Ohio,, RICE committed a violation of Title
21, U.S.C., Sections 841(a)(1) and (b)(1)(C), that being knowingly and intentionally possessing
with intent to distribute a mixture or substance containing a detectable amount of fentanyl, a
Schedule II controlled substance, and 2) that on February 3, 2021, in the Southern District of Ohio,
RICE committed a violation of Title 18 U.S.C., Sections 922(g)(1) and 924(a)(2), that being
knowing possession of a firearm by a convicted felon.

SUMMARY OF PROBABLE CAUSE

3. In January of 2021, Task Force Officers with the Warren County Ohio Drug Task
Force (WCDTF) began coordinating a narcotics investigation with myself and members of the
Federal Bureau of Investigation’s Southern Ohio Safe Streets Task Force in Dayton, Ohio. During
that investigation, task force members conducted three undercover purchases of crystal
methamphetamine from a known individual between January 20, 2021 and January 28, 2021.
Surveillance by task force members during and in relation to the undercover drug purchases,
identified 3821 Cavanaugh Rd., Dayton, Ohio as a residence utilized to store and distribute

narcotics (drug “stash house”).

4. On February 1, 2021, I and FBI Task Force Officer (TFO) Fred Zollers conducted
surveillance at 3821 Cavanaugh Rd., Dayton, Ohio and observed RICE arrive and leave from the
residence multiple times. RICE was driving a black 2020 Cadillac SUV, bearing Ohio license

plate number JES1657, when he arrived and left the residence that day.
Case: 3:21-mj-00046-EPD Doc #: 1 Filed: 02/05/21 Page: 4 of 6 PAGEID #: 4

5. On February 2, 2021, I obtained a federal search warrant for the residence at 3821
Cavanaugh Rd., Dayton, Ohio, authorized by U.S. Magistrate Judge Elizabeth A. Preston Deavers,
Southern District of Ohio. 3821 Cavanaugh Rd., Dayton, Ohio is a single-family residence with

three bedrooms and an attached two car garage.

6. On February 3, 2021, I and FBI Task Force members executed the search warrant
at 3821 Cavanaugh Rd. and located RICE inside. A search of his person (clothing pockets),
revealed RICE was in possession of keys that fit the front door locks at the residence as well as

the ignition key fob for the black 2020 Cadillac SUV parked outside.

7. During a subsequent search of the residence, numerous bags of suspected narcotics,
multiple digital scales, electric blenders and sifters, cutting/mixing agents (such as Mannitol and
Benefiber), multiple boxes of GoodSense plastic baggies, a filtered facemask and U.S. currency
were located in the kitchen area. Based on my observations of those items and my training and
experience, I believe the kitchen area was being utilized to process, mix, weigh, store, package,

and distribute (sell) illegal narcotics.

8. Inside one of the kitchen drawers, I located a clear plastic baggie containing a white
powdery substance, which weighed over 50 grams and field tested positive for the presence of
fentanyl, a Schedule II controlled substance. Additionally, I located two clear plastic bags
containing suspected crystal methamphetamine. One of those bags was in the same kitchen drawer
as the suspected fentanyl and the second was in the kitchen cabinet with most of the items
aforementioned in paragraph 7. I conducted a field test on both bags and received a positive test

result for methamphetamine, a Schedule II controlled substance.

9. During a search of one of the bedrooms, Task Force members observed a large

multi-ton hydraulic press and related metal press molds. I know through my training and
Case: 3:21-mj-00046-EPD Doc #: 1 Filed: 02/05/21 Page: 5 of 6 PAGEID #: 5

experience that drug traffickers utilize hydraulic presses to re-compress large quantities of
narcotics after they mix the narcotics with cutting agents. In the same bedroom next to the drug
press, Task Force members located a Glock semi-automatic handgun with an extended (high

capacity) magazine.

10. During the search of a second bedroom inside the residence, I observed a semi-
automatic Glock handgun lying on top of the bed. Directly next to that bed, I observed multiple
firearms, ammunition, and body armor inside the closet. The firearms found in the closet included
semi-automatic rifles and pistols with high-capacity magazines. One of the semi-automatic rifles
was further identified as a Ruger Model AR-556. In the same bedroom, I observed mail addressed

to RICE at a P.O. Box.

11. During a search of the locked/attached garage, I located two All-Terrain Vehicles
(ATVs) and a motorcycle. A search of the Vehicle Identification Numbers (VIN) on the ATV’s
and motorcycle showed they were titled to RICE. Based on the totality of the items recovered at
the residence — including the keys to the home on RICE’s person, mail in his name, and property

titled to him — I believe that he had possession over this location and its contents.

12. I have conducted a criminal history search on RICE and know he has three prior
felony arrests and convictions. Specifically, RICE was convicted in Montgomery County Ohio
Common Pleas Court (Case number 2009CR00768) for Possession of Cocaine (Crack), a Felony
2 offense. RICE was sentenced to two-years incarceration in that matter. In 2014, RICE was
convicted in Montgomery County Ohio Common Pleas Court (Case numbers 2014CR1529/6 and
2014CR03003) for Having Weapons Under Disability. RICE received a nine-month prison
sentence for both convictions, which ran concurrent to one another. Given that RICE served 2
years of imprisonment for the 2009 drug conviction, he knew that he previously had been convicted

of felony punishable by a term of imprisonment exceeding one year.
4
Case: 3:21-mj-00046-EPD Doc #: 1 Filed: 02/05/21 Page: 6 of 6 PAGEID #: 6

13. IT consulted with ATF Special Agent Christopher Reed regarding the firearms seized
inside 3821 Cavanaugh Rd., Dayton, Ohio on February 3, 2021. Special Agent Reed advised at a
minimum, the Ruger Model AR-556 semi-automatic rifle seized in the residence was

manufactured outside the State of Ohio and thus moved in interstate commerce to reach this state.

CONCLUSION

14. Based on the facts set forth in the Affidavit, there is probable cause to believe, 1)
that on February 3, 2021, in the Southern District of Ohio. RICE committed a violation of Title
21, U.S.C., Sections 841(a)(1) and (b)(1)(C), that being knowingly and intentionally possessing
with intent to distribute a mixture of substance containing a detectable amount of fentanyl a
Schedule II controlled substance, and 2) that on February 3, 2021, in the Southern District of Ohio,
RICE committed a violation of Title 18, U.S.C., Sections 922(g)(1) and 924(a)(2), that being
knowing possession of a firearm by a convicted felon.

Kobut Pagan

Robert M. Buzzard
Special Agent
Federal Bureau of Investigation

 

Sworn to and subscribed before me this 5th day of February, 2021.

 

United Sisfes Magistrate Bi dee
